PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NXP B.V.
Application No. 16/514,227
Filed: July 17, 2019
For: RF SWITCHING
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the unintentional provisions of 37 CFR 1.137(a) filed June 13, 2022, to revive the above-identified application.

The petitions are GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before June 7, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed March 7, 2022. Accordingly, the date of abandonment of this application is June 8, 2022. A Notice of Abandonment was mailed June 28, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

The application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 

/TERRI S JOHNSON/Paralegal Specialist, OPET